Citation Nr: 1237305	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  10-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an extra-schedular rating (evaluation) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1962 to July 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2009 and August 2010 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2012, the Veteran's representative provided argument during a Board hearing in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The case was held open for 30 days in order to allow the Veteran adequate opportunity to submit additional information; the Board notes that no such information has been received.  In January 2011, the Veteran presented testimony before RO personnel.  Transcripts of the hearings are of record.

The issue of entitlement to an extra-schedular rating (evaluation) for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period, the Veteran had bilateral hearing loss manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 70 decibels in the right ear and 68.75 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 80 percent in the right ear and 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met in any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in this case.

Duty to Notify

As the February 2009 and August 2010 rating decisions granted service connection for hearing loss, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required).  As for rating the Veteran's disability, the relevant disability rating criteria have been provided to the Veteran, including in the August 2010 statement of the case.  In December 2008 the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006).

During the May 2012 Board hearing, the undersigned asked questions to help direct the Veteran's representative to more adequately portray the Veteran's hearing loss disability.  Prior to the hearing, the Board stressed to the Veteran's representative the importance of audiometric testing to receive a higher schedular disability rating, and held the record open for 30 days to allow the Veteran the opportunity to present more recent audiometric testing evidence.  The Board also discussed with the representative the possibility of an extraschedular rating referral.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran has undergone VA examinations that addressed the rating matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Further, the Board has considered the U.S. Court of Appeals for Veterans Claims' holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the audiological examinations reflect that the examiners noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.


Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Because the appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Initial Rating for Hearing Loss

A February 2009 rating decision granted service connection for right ear hearing loss and assigned a 0 percent rating, effective November 17, 2008.  An August 2010 rating decision granted service connection for left ear hearing loss and assigned a 10 percent rating for bilateral hearing loss, effective November 17, 2008.

In January 2009 the Veteran underwent a VA audiological examination.  The Veteran indicated that he had been using hearing aids for more than 40 years.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
55
60
65
LEFT
35
35
50
50

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 48 decibels in the right ear and 43 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 48 percent in the right ear and 98 percent in the left ear.  The audiological findings correspond to a level VII hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level VII hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  The evidence from the January 2009 VA audiological examination does reflect that the Veteran's right ear manifests pure tone thresholds of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz).  38 C.F.R. § 4.86(a).  When applying the results from the January 2009 VA audiological examination, however, to Table VIA (level III hearing in the right ear and level I hearing in the left ear), the Board observes that the result is a 0 percent evaluation, the same as that obtained by the application of Table VI.  As the evidence does not reflect that either ear manifests a pure tone threshold at 1000 hertz of 30 decibels and 70 decibels or more at 2000 Hertz, the Veteran's hearing does not meet the pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(b).

In August 2010 the Veteran also underwent a VA audiological examination.  The Veteran again indicated that he used hearing aids.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:





HERTZ



1000
2000
3000
4000
RIGHT
60
50
65
55
LEFT
30
40
55
60

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 57.5 decibels in the right ear and 46.25 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 40 percent in the right ear and 88 percent in the left ear.  The audiological findings correspond to a level IX hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level IX hearing in the right ear and level II hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but the exceptional pattern is not shown by the August 2010 VA examination findings.  Pure tone threshold levels for the right and left ear were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board has reviewed the Veteran's statements regarding difficulties with hearing loss, and finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  The Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board recognizes the difficulties that the Veteran experiences as a result of his hearing loss, specifically including difficulty in understanding conversational speech, and finds that such reports of difficulties are consistent with the notable speech recognition percentage scores and audiometric decibel thresholds as measured; however, the Board finds to be more probative the very specific audiometric test scores - both the decibel thresholds on audiometric testing and speech recognition scores as tested.  See  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).

In sum, an initial rating in excess of 10 percent for bilateral hearing loss is not warranted for any period.  As the preponderance of the evidence is against a higher initial rating than 10 percent for this period of the appeal, the benefit of the doubt rule is not applicable.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

At the May 2012 Board hearing, the Veteran's representative noted that the Veteran's hearing loss disability (extreme difficulty conversing on telephones and with other people) had resulted in the Veteran being unable to continue with his business.  The Veteran's representative essentially repeated the Veteran's January 2011 RO hearing testimony that he [the Veteran] had "become pretty good at guessing the word, but guessing when you're dealing with people's lives and financial matters and insurance protection is not good enough and I wound up having to sell my business and, today, I'm retired."  In addition to the evidence provided by the Veteran's representative, the Board notes that the August 2010 VA examiner noted that the Veteran's hearing loss would have a significant effect on the Veteran's occupation.

Based on the foregoing, the Board finds that the evidence case suggests an exceptional or unusual disability picture with interference with employment that may render impractical the application of the regular schedular standards.  In consideration of the fact that the rating schedule provides no more than a 10 percent rating for hearing loss, and as there appears to be significant impairment in areas that have a direct impact on employment, the Board finds that the criteria have been met for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the issue of entitlement to an extra-schedular rating (evaluation) for bilateral hearing loss is REMANDED for the following action:

1.  Refer this claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected hearing loss.

2.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


